DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 6/29/2022 in which claims 22, 24, 28 – 29, 34 – 36, 38, and 40 was amended, and  claims 22 – 41 was presented for examination.
3.	Claims 22 - 41 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on6/29/2022 has been entered.
 
Response to Arguments
5.	Applicant’s arguments with respect to claims 22 - 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 22 – 24, 26 – 32, and 34 - 41 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Majnemer et al (US 2014/0074841 A1), in view of Palmer et al (US 10,740,323 B1), and further in view of Cheng Shi (US 2014/0089259 A1).
As per claim 22, Majnemer et al (US 2014/0074841 A1)
A system, comprising: one or more processors; and memory, comprising program instructions that when executed by the one or more processors (para.[0040]; “one or more microprocessors or other logic units 612 coupled to an optional cache 614 which in one embodiment can be SRAM, as known in the art. The one or more microprocessors 612 are coupled to the rest of the system through one or more buses 618, which couple the one or more microprocessors 612 to main memory, which can be volatile”).
implement an index handler to: traverse a path to a candidate destination node of an index created for a collection of data objects (para.[0022]; “search for a node with a key value of ten, the pointer to the left of the key value of thirty will be used to navigate to node 208, which is a leaf node” and para.[0039]; “the index node to index node traversal continues in the manner discussed above for index node 510, which is stored in the B-tree Path data structure”). 
wherein: the candidate destination node corresponds to a particular key for which an entry is to be inserted into the index (para.[0028]; “node split can occur when an attempt is made to add data to a full node. If there is no space available in a leaf node, the leaf is split in two, and the existing keys and the new key are balanced between the two nodes and, if appropriate, the parent index node. If the parent index node would also require a split to insert a new key, the parent index node can be split as well”).
and the path comprises one or more nodes of the index (para.[0031]; “select the appropriate key, and then follow the key pointer to the appropriate child index node for the search key value”). 
	Majnemer does not specifically disclose determine, based at least in part on the traverse:(a) contents of a write operation to the index to be completed prior to providing an insertion success indicator pertaining to the particular key and (b) that an additional write operation directed to the index is to be performed after the insertion success indicator pertaining to the particular key is provided and provide, in response to verification that a conditional write request for the write operation has succeeded, the insertion success indicator pertaining to the particular key.
	However, Palmer et al (US 10,740,323 B1) in an analogous art discloses,
determine, based at least in part on the traverse:(a) contents of a first write operation to the index, the first write operation required to be performed to complete the insertion of the entry into the index  (col.6 lines 18 – 20; “Insert Request message identifies itself as the requesting node and contains the index atom identification, the key value and the proposed table row or record”).
and (b) a second write operation directed to the index and associated with the entry being inserted and provide, prior to performance of the second write associated the entry being inserted and in response to verification that a conditional write request for the first write operation has succeeded, an insertion success indicator pertaining to the  insertion of the entry into the index (col.5 lines 62 – 66; “If step 204 determines that the attempt is successful, step 204 control transfers to step 207. In step 208 the chairman first clears the "local-only" flag associated with the inserted key and then broadcasts the modified index atom to all other nodes that contain a replication of that index atom”).
wherein a condition of the conditional write request ensures that the second write or another write that would affect the particular node is not performed during performance of the conditional write for the first write operation (NOTE: col.5 lines 63 – 66; “If step 204 determines that the attempt is successful, step 204 control transfers to step 207. In step 208 the chairman first clears the "local-only" flag associated with the inserted key and then broadcasts the modified index atom to all other nodes that contain a replication of that index atom”, where broadcasting the modified index to all other node after successful insertion amount to first write operation affect the any other subsequent write operation as claimed).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate process of attempting to insert a key value into an index of the system of Palmer into node access method of Majnemar for handling requested insert to indexes in a distributed system without introducing performance degradation. 
	Palmer discloses successful completion of first write operation before another writes operation will be performed. 
	However, Cheng Shi (US 2014/0089259 A1) in an analogous art disclose,
wherein a condition of the conditional write request ensures that the second write or another write that would affect the particular node is not performed during performance of the conditional write for the first write operation (para.[0065]; “309: after receiving the first write operation message, the one data node performs a write operation on the data object stored by the one data node itself” and para.[0066]; “After completing a write action in step 307, and after completing the write action in step 309, the data node having completed the write action or the one data node among the
other data nodes with the state parameters being the synchronous state sends the second write operation message to all the other data nodes which save the data object”).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate data storage of the system of Cheng into the node access method of Majnemar and process of attempting to insert a key value into an index of the system of Palmer into node access method of Majnemar for managing write operation in a node that may affect other nodes’ operation to maintain consistency among the storage nodes and improve the integrity of the stored data.
	
As per claim 23, the rejection of claim 22 is incorporated and further Majnemer et al (US 2014/0074841 A1) discloses,
wherein to perform said determine the contents of the first write operation, the program instructions implement the index handler to: determine at least a first deferred split descriptor as the contents to write to the candidate destination node, wherein the first deferred split descriptor 2includes (a) a new node identifier and (b) an entry corresponding to a particular list key (para.[0026]; “index nodes 316 contain a child pointer 314 corresponding to each key. In one embodiment, the child pointer at each index node 316 points to index zero of the child node of the index node, which can be an index node 316 or a leaf node”).

As per claim 24, the rejection of claim 23 is incorporated and further Palmer et al (US 10,740,323 B1) discloses,
wherein  the second write operation directed to the index and associated with the entry being inserted comprises, one or more deferred write operations and the program instructions implement the index handler to initiate, after generation of the insertion success indicator, at least one write operation of the one or more deferred write operations (col.5 lines 62 – 66; “If step 204 determines that the attempt is successful, step 204 control transfers to step 207. In step 208 the chairman first clears the "local-only" flag associated with the inserted key and then broadcasts the modified index atom to all other nodes that contain a replication of that index atom”).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate process of attempting to insert a key value into an index of the system of Palmer into node access method of Majnemar for handling requested insert to indexes in a distributed system without introduce performance degradation.

As per claim 26, the rejection of claim 22 is incorporated and further Majnemer et al (US 2014/0074841 A1) discloses,
wherein the program instructions implement the index handler to:  3determine a number of deferred split descriptors to be included in the candidate destination node based at least in part on a depth of the candidate destination node within the index (para.[0028]; “during a tree insert operation if a tree insertion results in one or more node splits. A node split can occur when an attempt is made to add data to a full node. If there is no space available in a leaf node, the leaf is split in two, and the existing keys and the new key are balanced between the two nodes and, if appropriate, the parent index node”).

As per claim 27, the rejection of claim 22 is incorporated and further Palmer et al (US 10,740,323 B1) discloses,
further comprising: a data store corresponding to the index; wherein to verify that the conditional write request for the write operation has succeed, the program instructions implement the index handler to: receive a write-succeeded response to the conditional write request issued to the data store (col.6 lines 23 – 25; “steps 204 and 206 transfer control to step 215 wherein the chairman accepts the modified index and sets a status flag to a "success" state”).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate process of attempting to insert a key value into an index of the system of Palmer into node access method of Majnemar for handling requested insert to indexes in a distributed system without introduce performance degradation.

Claims 28 - 29 and 30 - 31 is a system claim corresponding to method claims 22 - 23 and 26 - 27 respectively, and rejected under the same reason set forth in connection to the rejection of claims 22 and 27 respectively above.

As per claim 32, the rejection of claim 28 is incorporated and further Majnemer et al (US 2014/0074841 A1) discloses,
further comprising: retrieving a particular node of the index, wherein the particular node comprises a second deferred split descriptor; determining, based on an analysis of a child node list of a parent node of the particular node, that a second split-result node corresponding to the second deferred split descriptor has been stored at a data store; and initiating a write of the particular node to the data store after removing the second deferred split descriptor from the particular node (para.[0028]; “node split can occur when an attempt is made to add data to a full node. If there is no space available in a leaf node, the leaf is split in two, and the existing keys and the new key are balanced between the two nodes and, if appropriate, the parent index node. If the parent index node would also require a split to insert a new key, the parent index node can be split as well”).

As per claim 34, the rejection of claim 28 is incorporated and further Palmer et al (US 10,740,323 B1) discloses,
wherein: the index corresponds to a data store that comprises a key-value store; and the method further comprises: determining that, in response to a particular insert request corresponding to another key, a plurality of write operations are to be initiated to the data store, including a third write operation corresponding to a first node of the index and a fourth write operation corresponding to a second node of the index (col.6 lines 4 – 8; “attempts to insert a new index key value in the process 201, step 211 attempts to insert the key value in the index atom and sets a local-only flag associated with the inserted key”).
receiving an indication from the data store that a first conditional write request corresponding to the third write operation has failed; and issuing a second conditional write request corresponding to the fourth write operation after receiving the indication that the third conditional write request has failed (col.6 lines 7 – 12; “If this attempt fails, step 212 diverts control to step 213 whereupon further processing terminates and a failure indication is generated. As will be apparent, a failure means that the modified index was in conflict with the contents of the existing index atom at the requesting node”).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate process of attempting to insert a key value into an index of the system of Palmer into node access method of Majnemar for handling requested insert to indexes in a distributed system without introduce performance degradation.

Claims 35 – 36, 37 – 38, and 39 are a non-transitory computer-readable storage media corresponding to method claims 22 – 23, 26 – 27, and 32 respectively, and rejected under the same reason set forth in connection to the rejection of claims 22 – 23, 26 – 27, and 32 respectively above.

Claims 40 – 41 are non-transitory computer-readable storage media claim corresponding to method claims 33 - 34 respectively, and rejected under the same reason set forth in connection to the rejection of claims 33 - 34 respectively above.

7.	Claim 33 is ejected under 35 U.S.C. 103 as being unpatentable over in view of Majnemer et al (US 2014/0074841 A1), in view of Palmer et al (US 10,740,323 B1), in view of Cheng Shi (US 2014/0089259 A1), and further in view of Bender et al (US 2011/0246503 A1)
As per claim 33, the rejection of claim 28 is incorporated, Majnemer et al (US 2014/0074841 A1), Palmer et al (US 10,740,323 B1), and Cheng Shi (US 2014/0089259 A1) does not specifically disclose wherein: the index corresponds to a data store that comprises a key-value store for a particular collection of data objects, an object stored within the key-value store is identified by (a) a hash key and (b) a list key, the particular data object collection comprises a plurality of data objects with a common hash key, and the particular key is a list key.
	However, Bender et al (US 2011/0246503 A1) in an analogous art discloses,
wherein: the index corresponds to a data store that comprises a key-value store for a particular collection of data objects, an object stored within the key-value store is identified by (a) a hash key and (b) a list key, the particular data object collection comprises a plurality of data objects with a common hash key, and the particular key is a list key (para.[1265]; “system uses a hash table in DUP mode, in which the system hashes both the key and the value”)
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate maintaining of sorted data of the system of Bender into the node access method of Majnemar, process of attempting to insert a key value into an index of the system of Palmer, and data storage of the system of Cheng to properly organize data in a distributed database, thereby providing avenue for easy access to large volumes of data.

Allowable Subject Matter
8.	Claims 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



7/30/2022